Title: To James Madison from Richard Rush, 12 February 1814
From: Rush, Richard
To: Madison, James


        
          Sir.
          Washington February 12. 1814
        
        Having received the commission of attorney general of the United states which you have been pleased to confer upon me, I have the honor to signify, respectfully, my acceptance of it.
        Amidst the sensibilities I feel at so signal a mark of confidence at your hands I can only say, that I am enabled to sustain the sense of responsibility it implies by nothing else than a consciousness of the good intentions, and diligence, which I humbly hope will be my guides in performing the duties of the post. I have the honor to be, with the highest respect, your obt. servant
        
          Richard Rush
        
      